
	

113 S868 IS: Filipino Veterans Promise Act
U.S. Senate
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 868
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2013
			Mr. Heller (for himself
			 and Ms. Hirono) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Defense to establish a
		  process to determine whether individuals claiming certain service in the
		  Philippines during World War II are eligible for certain benefits despite not
		  being on the Missouri List, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Filipino Veterans Promise
			 Act.
		2.Determination of
			 certain service in Philippines during World War II
			(a)In
			 generalThe Secretary of
			 Defense, in consultation with the Secretary of Veterans Affairs and such
			 military historians as the Secretary of Defense considers appropriate, shall
			 establish a process to determine whether a covered individual served as
			 described in subsection (a) or (b) of section 107 of title 38, United States
			 Code, for purposes of determining whether such covered individual is eligible
			 for benefits described in such subsections.
			(b)Covered
			 individualsFor purposes of this section, a covered individual is
			 any individual who—
				(1)claims service
			 described in subsection (a) or (b) of section 107 of title 38, United States
			 Code; and
				(2)is not included
			 in the Approved Revised Reconstructed Guerilla Roster of 1948, known as the
			 Missouri List.
				
